t c summary opinion united_states tax_court jerry jefferson kirkeby and ying wang petitioners v commissioner of internal revenue respondent docket no 21371-05s filed date jerry jefferson kirkeby and ying wang pro sese jonathan a neumann for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code unless otherwise indicated subsequent section references are to the internal_revenue_code as in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure for the issues for decision are whether petitioners are entitled to claim a dependency_exemption deduction and a child_tax_credit background the stipulation of facts and the exhibits received into evidence are incorporated herein by reference at the time the petition in this case was filed petitioners resided in santa rosa california petitioner ying wang ms wang and james hammer mr hammer are the biological parents of jjh ms wang and mr hammer divorced around and ms wang was awarded custody of jjh jjh has lived with ms wang at all times since the divorce petitioners filed a form_1040 u s individual_income_tax_return for claiming for jjh a dependency_exemption deduction and a child_tax_credit respondent issued to petitioners a statutory_notice_of_deficiency determining that they are not entitled to claim jjh as a dependent because ms wang executed a form_8332 release of claim to exemption for child of divorced or separated parents in favor of mr hammer for and all years thereafter 1the court will refer to the minor child by her initials discussion the commissioner’s determinations are presumed correct and generally taxpayers bear the burden of proving otherwise rule a 290_us_111 dependency_exemption sec_151 allows a taxpayer to claim an exemption deduction for each qualifying dependent a child of the taxpayer is considered a dependent so long as the child has not attained the age of at the close of the calendar_year in which the taxable_year of the taxpayer begins and more than half the child’s support for the taxable_year was received from the taxpayer sec_151 sec_152 the age limit is increased to if the child is a student as defined by sec_151 sec_151 in the case of a child whose parents are divorced or legally_separated and together provide over half of the support for the child sec_152 provides that the parent having custody for a greater portion of the calendar_year custodial_parent generally shall be treated as providing over half of the support for the child a noncustodial_parent may be treated as providing 2petitioners have not raised the issue of sec_7491 which shifts the burden_of_proof to the commissioner in certain situations this court concludes that sec_7491 does not apply because petitioners have not produced any evidence that establishes the preconditions for its application over half of the support if the requirements under sec_152 are satisfied sec_152 provides exception where custodial_parent releases claim to exemption for the year --a child shall be treated as having received over half of his support during a calendar_year from the noncustodial_parent if -- a the custodial_parent signs a written declaration in such manner and form as the secretary may by regulations prescribe that such custodial_parent will not claim such child as a dependent for any taxable_year beginning in such calendar_year and b the noncustodial_parent attaches such written declaration to the noncustodial parent’s return for the taxable_year beginning during such calendar_year to release a claim to a dependency_exemption deduction properly the custodial_parent must sign a written declaration with an express statement that such custodial_parent will not claim that child as a dependent sec_152 114_tc_184 bramante v commissioner tcmemo_2002_228 a validly executed form_8332 satisfies the written declaration requirement 121_tc_245 brissett v commissioner tcmemo_2003_310 it is not disputed that ms wang was the custodial_parent of jjh during respondent argues that petitioners are not entitled to claim jjh as a dependent because ms wang executed a form_8332 in favor of mr hammer in the form_8332 ms wang agreed not to claim an exemption for jjh for and all future years ms wang argues that the form_8332 is not a valid release because it is fraudulent and she could not recall signing the form ms wang nevertheless admitted at trial that she recognized the signature on the form_8332 as hers ms wang further argues that even if she had signed the form_8332 mr hammer took advantage of her minimal command of english and deceived her as to the legal consequences of signing the form she noted that the form_8332 contained several different handwritings and suggested an inference that the form was blank at the time she signed it and the remaining information was filled in by mr hammer at a later time the signature of the custodial_parent confirms the custodial parent’s intention to release the dependency_exemption to the noncustodial_parent and signifies an agreement not to claim the dependency_exemption miller v commissioner supra pincite by signing the form ms wang affirmatively consented to the release of the dependency_exemption deduction for jjh to mr hammer even if the form_8332 contained different handwritings without more they fail to support one way or the other what ms wang’s intent was at the time she signed the form petitioners have the burden_of_proof and they have failed to offer any other evidence to show that ms wang did not have the intent to release her right to claim jjh as a dependent ms wang had a duty to make the appropriate inquiries before she signed the form_8332 permanently releasing her claim to exemption deductions for jjh see king v commissioner supra pincite the court will not ignore the properly executed form for sec_152 to operate as intended by congress strict adherence to the requirements of sec_152 must be observed miller v commissioner supra pincite bramante v commissioner supra cafarelli v commissioner tcmemo_1994_265 therefore petitioners are not entitled to claim for a dependency_exemption deduction for jjh under sec_151 child_tax_credit sec_24 authorizes a child_tax_credit with respect to each qualifying_child of the taxpayer the term qualifying_child is defined in sec_24 a qualifying_child means an individual with respect to whom the taxpayer is allowed a deduction under sec_151 who has not attained the age of as of the close of the taxable_year and who bears a relationship to the taxpayer as prescribed by sec_32 sec_24 since petitioners are not allowed a deduction with respect to jjh as a dependent under sec_151 jjh is not a qualifying_child in the absence of a qualifying_child in petitioners are not entitled to claim a child_tax_credit reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
